Case 8:19-cv-00449-CEH-JSS Document 192 Filed 10/09/20 Page 1 of 3 PageID 3886




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

     WAHEED NELSON,                                   Case No. 8:19-cv-449-T-36JSS
             Plaintiff,
     vs.
     BOB GUALTIERI, et al.,
             Defendants.

            PLAINTIFFS’ MOTION TO REPLY TO DEFENDANT FLORIDA
           DEPARTMENT OF CORRECTIONS RESPONSE TO PLAINTIFF’S
                    MOTION TO COMPEL BETTER ANSWERS

            Plaintiff WAHEED NELSON, through counsel, moves to reply to Defendant

 Florida Department of Corrections (FDOC) Response to Plaintiff’s Motion to

 Compel Better Answers (ECF 186), and would show as follows:

     1.     In each of its responses complained of in Plaintiff’s Motion to Compel (ECF

            170), Defendant FDOC breaks one or more rules of discovery and does so in

            a way that creates unnecessary but strategic obstacles to discovery.

     2.     In its responses to Interrogatories and Requests for Production, Defendant

            FDOC also fails to heed the Middle District Discovery guide (2015 ed.)

            which combines discovery caselaw with discovery etiquette. 1 Plaintiff

            wishes to point out where FDOC is evasive on discovery issues.


 1
  Plaintiff is well aware that precedential caselaw on discovery rules is rare and that refereeing
 discovery disputes is not a favorite activity of many jurists. The Middle District is fortunate to
 have the Middle District Discovery publication as a guide and it should not be ignored.


                                                  1
Case 8:19-cv-00449-CEH-JSS Document 192 Filed 10/09/20 Page 2 of 3 PageID 3887




  3.   Plaintiff can demonstrate concisely how FDOC tersely dismisses

       interrogatories by addressing one aspect of a process or protocol

       interrogatory without addressing the other aspects. For instance, to a

       question about the scheduling process, it responds that “this activity is

       conducted by the contract medical provider,” without addressing the points

       at which FDOC interacts with the contractor to carry out the process and

       without admitting any knowledge of its own contractor’s processes.

  4.   Plaintiff seeks to argue with examples how FDOC is misleading in its

       representations that the answers to interrogatories are easily discerned from

       the materials it has provided. FDOC materials are often, voluminous, opaque

       and inaccessible to those not versed in its language and procedures.

  5.   Plaintiff seeks to show how FDOC makes contradictory representations –

       such as when it complains that a request implicates privileged materials and

       then refuses to provide a privilege log claiming it has nothing to log.

  6.   Plaintiff seeks to show how FDOC claims not to understand the meaning of

       English words and expressions that it employs on a regular basis.

  7.   Plaintiff seeks to show, with examples, how FDOC misrepresents as

       “burdensome” fairly compact and accessible records that it maintains in

       digital format easily transmitted by disk or e-mail and pretends that it lacks

       experienced IT staff with broad and flexible search capabilities.



                                           2
Case 8:19-cv-00449-CEH-JSS Document 192 Filed 10/09/20 Page 3 of 3 PageID 3888




                             MEMORANDUM OF LAW

       “No party shall file any reply or further memorandum directed to the motion

 or responses . . . unless the Court grants leave.” M.D. Fla. R. 3.01(c). "While

 parties may ask for leave to file a reply, they must show good cause." McDonald v.

 United States, 2013 WL 3901871, at *1 n.3 (M.D. Fla.). Kelly v. LVNV Funding,

 LLC, Case No: 2:15-cv-498-FtM-29CM, at *3 (M.D. Fla. Oct. 26, 2015). While

 FDOC has cited no law in its Response, it does suggest the existence of facts not

 expressed in its original discovery responses that can fairly be rebutted in a Reply.

       WHEREFORE, Plaintiff moves the Court for Leave to file a 5-page Reply.

                  Respectfully Submitted, s/James V. Cook_________________
                                          JAMES V. COOK, ESQ.
                                          Florida Bar Number 0966853
                                          Law Office of James Cook
                                          314 West Jefferson Street
                                          Tallahassee, Florida 32301
                                          (850) 222-8080; 850 561-0836 (fax)
                                          cookjv@gmail.com

                                               ATTORNEY FOR PLAINTIFF

 I CERTIFY that I have conferred in good faith with counsel for the Defendant,
 DOES object to the motion.

 I CERTIFY the foregoing was filed electronically on 10/9/2020, on all counsel
 registered to be notified by the CM/ECF electronic mail system.
                                                                      s/James V. Cook




                                           3
